Appellant has filed a lengthy motion herein in which he contends that a license to drive a motor vehicle is a civil matter, and its automatic revocation thereof upon a conviction for drunken driving violates the guaranty of the Constitution in many different ways set forth in his brief. *Page 570 
The right to drive a motor vehicle upon the public highways is a privilege and not a right. It is governed by certain rules and regulations, both different and varied. This privilege is given to some and refused others. Such action is usually based upon the broad principle of the safety of the public. The driving on such highways by a drunken person is denounced as an offense, and a punishment is provided for such driving. A portion of the punishment is the automatic revocation of the privilege of driving on such highways for a period of six months. See Art. 6687b, sec. 24, Vernon's Ann. Tex. Civ. Stat., Vol. 19, 1947 Pocket Part. This revocation, as a portion of the punishment, comes under the police power for the protection of the public safety as well as an effort to deter drunken persons from becoming a hazard on the public highways. The jury's verdict could not direct that such license be not suspended. See Beach v. State, 199 S.W.2d 1020; McIntire v. State,135 Tex. Crim. 285, 117 S.W.2d 1093.
The penalty for drunken driving is not only a fine, but is a fine and the loss of the privilege of driving a motor vehicle for a period of six months.
The privilege of driving a motor vehicle upon the public highways does not exist unless one has obtained a license to do so. One convicted of an abuse thereof by driving while intoxicated merely loses that privilege for six months.
The motion for rehearing will be overruled.